Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,095,045 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because both are claiming a printed circuit board with a first layer parallel to a second layer with first and second conductive paths.  Claims 1, 8 and 16 of US Patent 11,095,045 B2 states that a first low wave structure comprises the first conductive path and a second slow wave structure comprises the second conductive path.  Thus Examiner considers that the first slow wave structure is equivalent to the first conductive path and the second slow wave structure is equivalent to the second conductive path.  Comparison shown below:


Application 17/402916
U.S. Patent 11,095,045 B2
2.  A printed circuit board comprising:

a first layer and a second layer substantially parallel to and spaced apart from the first layer;
an integrated circuit (IC) connected to the first layer and configured to provide a first electronic signal over a first conductive path between a first pair of conductive points and a second electronic signal over a second conductive path between a second pair of conductive points,




wherein the first conductive path includes a first narrow section extending between a first
broad section and a second broad section; wherein the first narrow section has a first dimension, and the first broad section and the second broad section have a second dimension, the second dimension greater than the first dimension; and wherein the second conductive path includes a finger extending toward the narrow section of the first conductive path and having a third dimension, the third dimension greater than the second dimension.
1.  A printed circuit board comprising:

a first layer and a second layer substantially parallel to and spaced apart from the first layer;
an integrated circuit (IC) connected to the first layer and configured to provide a first electronic signal over a first conductive path between a first pair of conductive points and a second electronic signal over a second conductive path between a second pair of conductive points;
wherein a first slow wave structure comprises the first conductive path and a second slow wave structure comprises the second conductive path; and wherein:
the first conductive path includes a first narrow section extending between a first
broad section and a second broad section;
the first narrow section has a first dimension;
the first broad section and the second broad section have a second dimension, the
second dimension greater than the first dimension; and
the second conductive path includes a finger extending toward the narrow section of the first conductive path and having a third dimension, the third dimension greater than the second dimension.
3.  The printed circuit board of claim 2,
wherein the first pair of conductive points comprises a first conductive point and a second conductive point, and the second pair of conductive points comprises a third conductive point and a fourth conductive point;
the effective relative permittivity of the first conductive path is tuned such that the first electronic signal arrives at the second conductive point at a first time, and
the effective relative permittivity of the second conductive path is tuned such that the second electronic signal arrives at the fourth conductive point at a second time.
2.  The printed circuit board of claim 1,
wherein the first pair of conductive points comprises a first conductive point and a second conductive point, and the second pair of conductive points comprises a third conductive point and a fourth conductive point, wherein
the effective relative permittivity of the first slow wave structure is tuned such that the first electronic signal arrives at the second conductive point at a first time, and
the effective relative permittivity of the second slow wave structure is tuned such that the second electronic signal arrives at the fourth conductive point at a second time.
4.  The printed circuit board of claim 3, wherein the first time is substantially equal to the second time.
3.  The printed circuit board of claim 2, wherein the first time is substantially equal to the second time.
5.  The printed circuit board of claim 2,
wherein the effective relative permittivity of the first conductive path is further tuned such that the first electronic signal arrives at the second conductive point at a predetermined phase of the first signal, and
wherein the effective relative permittivity of the second conductive path is further tuned such that the second electronic signal arrives at the fourth conductive point at a predetermined phase of the second signal.
4.  The printed circuit board of claim 2,
wherein the effective relative permittivity of the first slow wave structure is further tuned such that the first electronic signal arrives at the second conductive point at a predetermined phase of the first signal, and
wherein the effective relative permittivity of the second slow wave structure is further tuned such that the second electronic signal arrives at the fourth conductive point at a predetermined phase of the second signal.
6.  The printed circuit board of claim 5, wherein the predetermined phase of the first signal is substantially equal to the predetermined phase of the second signal.
5.  The printed circuit board of claim 4, wherein the predetermined phase of the first signal is substantially equal to the predetermined phase of the second signal.
7.  The printed circuit board of claim 5,
wherein the first conductive path comprises a plurality of unit cells each having a narrow section and a unit length, and selection of the dimensions of the narrow section and of the unit length of the first conductive path tunes the effective relative permittivity of the first conductive path such that the first signal arrives at the second conductive point at the first time and at the predetermined phase of the first signal, and

the second conductive path comprises a plurality of unit cells each having a narrow section and a unit length, and selection of the dimensions of the narrow section and of the unit length of the second conductive path tunes the effective relative permittivity of the second conductive path such that the second signal arrives at the fourth conductive point at the second time and at the predetermined phase of the second signal.
6.  The printed circuit board of claim 4,
wherein the first slow wave structure comprises a plurality of unit cells each having a narrow section and a unit length, and selection of the dimensions of the narrow section and of the unit length of the first slow wave structure tunes the effective relative permittivity of the first slow wave structure such that the first signal arrives at the second conductive point at the first time and at the predetermined phase of the first signal, and wherein
the second slow wave structure comprises a plurality of unit cells each having a narrow section and a unit length, and selection of the dimensions of the narrow section and of the unit length of the second slow wave structure tunes the effective relative permittivity of the second slow wave structure such that the second signal arrives at the fourth conductive point at the second time and at the predetermined phase of the second signal.
8.  The printed circuit board of claim 3, wherein the first slow wave structure comprises a plurality of unit cells each having a narrow section and a unit length, and selection of the dimensions of the narrow section and of the unit length of the first conductive path tunes the effective relative permittivity of the first conductive path such that the first signal arrives at the second conductive point at the first time and at the predetermined phase of the first signal, and
the second conductive path comprises a plurality of unit cells each having a narrow section and a unit length, and selection of the dimensions of the narrow section and of the unit length of the second conductive path tunes the effective relative permittivity of the second conductive path such that the second signal arrives at the fourth conductive point at the second time and at the predetermined phase of the second signal.
7.  The printed circuit board of claim 2, wherein the first slow wave structure comprises a plurality of unit cells each having a narrow section and a unit length, and selection of the dimensions of the narrow section and of the unit length of the first slow wave structure tunes the effective relative permittivity of the first slow wave structure such that the first signal arrives at the second conductive point at the first time and at the predetermined phase of the first signal, and wherein
the second slow wave structure comprises a plurality of unit cells each having a narrow section and a unit length, and selection of the dimensions of the narrow section and of the unit length of the second slow wave structure tunes the effective relative permittivity of the second slow wave structure such that the second signal arrives at the fourth conductive point at the second time and at the predetermined phase of the second signal.
9.  A mobile device comprising:
a printed circuit board (PCB) having a first layer and a second layer substantially parallel to and spaced apart from the first layer;
an integrated circuit (IC) comprising a transceiver configured to receive radio frequency signals via a downlink from an access point, the transceiver connected to the first layer and configured to provide a first electronic signal over a first conductive path between a first pair of conductive points and a second electronic signal over a second conductive path between a second pair of conductive points,




wherein the first conductive path includes a first narrow section extending between a first
broad section and a second broad section, the first narrow section has a first dimension, and the first broad section and the second broad section have a second dimension, the
second dimension greater than the first dimension; and wherein 
the second conductive path includes a finger extending toward the narrow section of the first conductive path and having a third dimension, the third dimension greater than the second dimension.
8.  A mobile device comprising:

a printed circuit board (PCB) having a first layer and a second layer substantially parallel to and spaced apart from the first layer;
an integrated circuit (IC) comprising a transceiver configured to receive radio frequency signals via a downlink from an access point, the transceiver connected to the first layer and configured to provide a first electronic signal over a first conductive path between a first pair of conductive points and a second electronic signal over a second conductive path between a second pair of conductive points;
wherein a first slow wave structure comprises the first conductive path and a second slow wave structure comprises the second conductive path; and 
wherein the first conductive path includes a first narrow section extending between a first
broad section and a second broad section;
the first narrow section has a first dimension
the first broad section and the second broad section have a second dimension, the
second dimension greater than the first dimension; and
the second conductive path includes a finger extending toward the narrow section of
the first conductive path and having a third dimension, the third dimension greater than the second dimension.
10.  The mobile device of claim 9,
wherein the first pair of conductive points comprises a first conductive point that is coupled to the transceiver and a second conductive point that is coupled to a first antenna element, and the second pair of conductive points comprises a third conductive point that is coupled to the transceiver and a fourth conductive point that is coupled to a second antenna element,
the effective relative permittivity of the first conductive path is tuned such that the first electronic signal arrives at the second conductive point at a first time; and
the effective relative permittivity of the second conductive path is tuned such that the second electronic signal arrives at the fourth conductive point at a second time.
9.  The mobile device of claim 8,
wherein the first pair of conductive points comprises a first conductive point that is coupled to the transceiver and a second conductive point that is coupled to a first antenna element, and the second pair of conductive points comprises a third conductive point that is coupled to the transceiver and a fourth conductive point that is coupled to a second antenna element,
wherein the effective relative permittivity of the first slow wave structure is tuned such that the first electronic signal arrives at the second conductive point at a first time, and
wherein the effective relative permittivity of the second slow wave structure is tuned such that the second electronic signal arrives at the fourth conductive point at a second time.
11.  The mobile device of claim 10, 
wherein the first time is substantially equal to the second time.
10.  The mobile device of claim 9, 
wherein the first time is substantially equal to the second time.
12.  The mobile device of claim 11, wherein the first signal is at a first polarity and the second signal is at a second polarity.
11.  The mobile device of claim 10, wherein the first signal is at a first polarity and the second signal is at a second polarity.
13.  The mobile device of claim 10,
wherein the effective relative permittivity of the first conductive path is further tuned such that the first electronic signal arrives at the second conductive point at a predetermined phase of the first signal, and
wherein the effective relative permittivity of the second conductive path is further tuned such that the second electronic signal arrives at the fourth conductive point at a predetermined phase of the second signal.
12.    The mobile device of claim 9,
wherein the effective relative permittivity of the first slow wave structure is further tuned such that the first electronic signal arrives at the second conductive point at a predetermined phase of the first signal, and
wherein the effective relative permittivity of the second slow wave structure is further tuned such that the second electronic signal arrives at the fourth conductive point at a predetermined phase of the second signal.
14.  The mobile device of claim 13, wherein the predetermined phase of the first signal is substantially equal to the predetermined phase of the second signal.
13.  The mobile device of claim 12, wherein the predetermined phase of the first signal is substantially equal to the predetermined phase of the second signal.
15.  The mobile device of claim 13, wherein the first conductive path comprises a plurality of unit cells each having a narrow
section and a unit length, and selection of the dimensions of the narrow section and of the unit length of the first conductive path tunes the effective relative permittivity of the first conductive path such that the first signal arrives at the second conductive point at the first time and at the predetermined phase of the first signal, and the second conductive path comprises a plurality of unit cells each having a narrow section and a unit length, and selection of the dimensions of the narrow section and of the unit length of the second conductive path tunes the effective relative permittivity of the second conductive path such that the second signal arrives at the fourth conductive point at the second time and at the predetermined phase of the second signal.
14.  The mobile device of claim 12, wherein the first slow wave structure comprises a plurality of unit cells each having a narrow
section and a unit length, and selection of the dimensions of the narrow section and of the unit length of the first slow wave structure tunes the effective relative permittivity of the first slow wave structure such that the first signal arrives at the second conductive point at the first time and at the predetermined phase of the first signal, and wherein the second slow wave structure comprises a plurality of unit cells each having a narrow section and a unit length, and selection of the dimensions of the narrow section and of the unit length of the second slow wave structure tunes the effective relative permittivity of the second slow wave structure such that the second signal arrives at the fourth conductive point at the second time and at the predetermined phase of the second signal.
16.  The mobile device of claim 10, wherein
the first conductive path comprises a plurality of unit cells each having a narrow section and a unit length, and selection of the dimensions of the narrow section and of the unit length of the first conductive path tunes the effective relative permittivity of the first conductive path such that the first signal arrives at the second conductive point at the first time and at the predetermined phase of the first signal, and

wherein the second conductive path comprises a plurality of unit cells each having a narrow section and a unit length, and selection of the dimensions of the narrow section and of the unit length of the second conductive path tunes the effective relative permittivity of the second conductive path such that the second signal arrives at the fourth conductive point at the second time and at the predetermined phase of the second signal.
15.   The mobile device of claim 9, wherein
the first slow wave structure comprises a plurality of unit cells each having a narrow section and a unit length, and selection of the dimensions of the narrow section and of the unit length of the first slow wave structure tunes the effective relative permittivity of the first slow wave structure such that the first signal arrives at the second conductive point at the first time and at the predetermined phase of the first signal, and
wherein the second slow wave structure comprises a plurality of unit cells each having a narrow section and a unit length, and selection of the dimensions of the narrow section and of the unit length of the second slow wave structure tunes the effective relative permittivity of the second slow wave structure such that the second signal arrives at the fourth conductive point at the second time and at the predetermined phase of the second signal.
17.   A base station comprising: 
a printed circuit board (PCB) having a first layer and a second layer substantially parallel to and separated from the first layer;
an integrated circuit (IC) transceiver comprising a plurality of antenna feeds for an antenna array for downlink radio signal transmission, at least some of the plurality of antenna feeds being connected to the first layer and configured to provide a first electronic signal over a first conductive path between a first pair of conductive points and a second electronic signal over a second conductive path between a second pair of conductive points; wherein




the first conductive path includes a first narrow section extending between a first broad section and a second broad section, the first narrow section has a first dimension,
the first broad section and the second broad section have a second dimension, the second dimension greater than the first dimension, and
the second conductive path includes a finger extending toward the narrow section of
the first conductive path and having a third dimension, the third dimension greater than the second dimension.
16.  A base station comprising: 
a printed circuit board (PCB) having a first layer and a second layer substantially parallel to and separated from the first layer; 
an integrated circuit (IC) transceiver comprising a plurality of antenna feeds for an antenna array for downlink radio signal transmission, at least some of the plurality of antenna feeds being connected to the first layer and configured to provide a first electronic signal over a first conductive path between a first pair of conductive points and a second electronic signal over a second conductive path between a second pair of conductive points: points.
wherein a first slow wave structure comprises the first conductive path and a second slow wave structure comprises the second conductive path; and wherein
the first conductive path includes a first narrow section extending between a first
broad section and a second broad section;
the first narrow section has a first dimension

the first broad section and the second broad section have a second dimension, the
second dimension greater than the first dimension, and

the second conductive path includes a finger extending toward the narrow section of
the first conductive path and having a third dimension, the third dimension greater than the second dimension.
18.   The base station of claim 17,
wherein the first pair of conductive points comprises a first conductive point that is coupled to a first antenna feed of the plurality of antenna feeds and a second conductive point that is coupled to a first antenna element, and the second pair of conductive points comprises a third conductive point that is coupled to a second antenna feed of the plurality of antenna feeds and a fourth conductive point that is coupled to a second antenna element,
wherein the effective relative permittivity of the first conductive path is tuned such that the first electronic signal arrives at the second conductive point at a first time, and

wherein the effective relative permittivity of the second conductive path is tuned such that the second electronic signal arrives at the fourth conductive point at a second time.
17.  The base station of claim 16,
wherein the first pair of conductive points comprises a first conductive point that is coupled to a first antenna feed of the plurality of antenna feeds and a second conductive point that is coupled to a first antenna element, and the second pair of conductive points comprises a third conductive point that is coupled to a second antenna feed of the plurality of antenna feeds and a fourth conductive point that is coupled to a second antenna element,
wherein the effective relative permittivity of the first slow wave structure is tuned such that the first electronic signal arrives at the second conductive point at a first time, and

wherein the effective relative permittivity of the second slow wave structure is tuned such that the second electronic signal arrives at the fourth conductive point at a second time.
19.  The base station of claim 18, wherein the first time is substantially equal to the second time.
18.  The base station of claim 17, wherein the first time is substantially equal to the second time.
20.   The base station of claim 18,
wherein the effective relative permittivity of the first conductive path is further tuned such that the first electronic signal arrives at the second conductive point at a predetermined phase of the first signal, and
wherein the effective relative permittivity of the second conductive path is further tuned such that the second electronic signal arrives at the fourth conductive point at a predetermined phase of the second signal.
19.  The base station of claim 17,
wherein the effective relative permittivity of the first slow wave structure is further tuned such that the first electronic signal arrives at the second conductive point at a predetermined phase of the first signal, and
wherein the effective relative permittivity of the second slow wave structure is further tuned such that the second electronic signal arrives at the fourth conductive point at a predetermined phase of the second signal.
21.  The base station of claim 20, wherein the predetermined phase of the first signal is substantially equal to the predetermined phase of the second signal.
20.  The base station of claim 19, wherein the predetermined phase of the first signal is substantially equal to the predetermined phase of the second signal.
22.  The base station of claim 20, wherein
the first conductive path comprises a plurality of unit cells each having a narrow section and a unit length, and selection of the dimensions of the narrow section and of the unit length of the first conductive path tunes the effective relative permittivity of the first conductive path such that the first signal arrives at the second conductive point at the first time and at the predetermined phase of the first signal, and

wherein the second conductive path comprises a plurality of unit cells each having a narrow section and a unit length, and selection of the dimensions of the narrow section and of the unit length of the second conductive path tunes the effective relative permittivity of the second conductive path such that the second signal arrives at the fourth conductive point at the second time and at the predetermined phase of the second signal.
21.  The base station of claim 19, wherein
the first slow wave structure comprises a plurality of unit cells each having a narrow section and a unit length, and selection of the dimensions of the narrow section and of the unit length of the first slow wave structure tunes the effective relative permittivity of the first slow wave structure such that the first signal arrives at the second conductive point at the first time and at the predetermined phase of the first signal, and
wherein the second slow wave structure comprises a plurality of unit cells each having a narrow section and a unit length, and selection of the dimensions of the narrow section and of the unit length of the second slow wave structure tunes the effective relative permittivity of the second slow wave structure such that the second signal arrives at the fourth conductive point at the second time and at the predetermined phase of the second signal.
23.  The base station of claim 18, wherein the first conductive path comprises a plurality of unit cells each having a narrow
section and a unit length, and selection of the dimensions of the narrow section and of the unit length of the first conductive path tunes the effective relative permittivity of the first conductive path such that the first signal arrives at the second conductive point at the first time and at the predetermined phase of the first signal, and

wherein the second conductive path comprises a plurality of unit cells each having a narrow section and a unit length, and selection of the dimensions of the narrow section and of the unit length of the second conductive path tunes the effective relative permittivity of the second conductive path such that the second signal arrives at the fourth conductive point at the second time and at the predetermined phase of the second signal.
22.  The base station of claim 17, wherein the first slow wave structure comprises a plurality of unit cells each having a narrow
section and a unit length, and selection of the dimensions of the narrow section and of the unit length of the first slow wave structure tunes the effective relative permittivity of the first slow wave structure such that the first signal arrives at the second conductive point at the first time and at the predetermined phase of the first signal, and
wherein the second slow wave structure comprises a plurality of unit cells each having a narrow section and a unit length, and selection of the dimensions of the narrow section and of the unit length of the second slow wave structure tunes the effective relative permittivity of the second slow wave structure such that the second signal arrives at the fourth conductive point at the second time and at the predetermined phase of the second signal.
24.  The base station of claim 18, wherein the first signal is at a first polarity and the second signal is at a second polarity.
23.  The base station of claim 17, wherein the first signal is at a first polarity and the second signal is at a second polarity.
25.  An electronic system comprising:
a printed circuit board (PCB) having a first layer and a second layer substantially parallel to the first layer;
an integrated circuit (IC) connected to the first layer and configured to provide a first electronic signal over a first conductive path between a first pair of conductive points and a second electronic signal over a second conductive path between a second pair of conductive points; wherein




the first conductive path includes a first narrow section extending between a first
broad section and a second broad section;
the first narrow section has a first dimension,
the first broad section and the second broad section have a second dimension, the
second dimension greater than the first dimension; and
the second conductive path includes a finger extending toward the narrow section of the
first conductive path and having a third dimension, the third dimension greater than the second dimension.
24.  An electronic system comprising:
a printed circuit board (PCB) having a first layer and a second layer substantially parallel to the first layer;
an integrated circuit (IC) connected to the first layer and configured to provide a first electronic signal over a first conductive path between a first pair of conductive points and a second electronic signal over a second conductive path between a second pair of conductive points;
wherein a first slow wave structure comprises the first conductive path and a second slow wave structure comprises the second conductive path; wherein:
the first conductive path includes a first narrow section extending between a first
broad section and a second broad section;
the first narrow section has a first dimension,
the first broad section and the second broad section have a second dimension, the
second dimension greater than the first dimension; and
the second conductive path includes a finger extending toward the narrow section of the 
first conductive path and having a third dimension, the third dimension greater than the second dimension.
26.  The electronic system of claim 25,
wherein the first pair of conductive points comprises a first conductive point and a second conductive point, and the second conductive pair of conductive points comprises a third conductive point and a fourth conductive point,
wherein the effective relative permittivity of the first conductive path is tuned such that the first electronic signal arrives at the second conductive point at a first time, and
wherein the effective relative permittivity of the second conductive path is tuned such that the second electronic signal arrives at the fourth conductive point at a second time.
25.  The electronic system of claim 24,
wherein the first pair of conductive points comprises a first conductive point and a second conductive point, and the second conductive pair of conductive points comprises a third conductive point and a fourth conductive point,
wherein the effective relative permittivity of the first slow wave structure is tuned such that the first electronic signal arrives at the second conductive point at a first time, and
wherein the effective relative permittivity of the second slow wave structure is tuned such that the second electronic signal arrives at the fourth conductive point at a second time.
27.  The electronic system of claim 26, wherein the first time is substantially equal to the second time.
26.  The electronic system of claim 25, wherein the first time is substantially equal to the second time.
28.  The electronic system of claim 26,
wherein the effective relative permittivity of the first conductive path is further tuned such that the first electronic signal arrives at the second conductive point at a predetermined phase of the first signal, and
wherein he effective relative permittivity of the second conductive path is further tuned such that the second electronic signal arrives at the fourth conductive point at a predetermined phase of the second signal.
27.  The electronic system of claim 25,
wherein the effective relative permittivity of the first slow wave structure is further tuned such that the first electronic signal arrives at the second conductive point at a predetermined phase of the first signal, and
wherein he effective relative permittivity of the second slow wave structure is further tuned such that the second electronic signal arrives at the fourth conductive point at a predetermined phase of the second signal.
29.  The electronic system of claim 28, wherein the predetermined phase of the first signal is substantially equal to the predetermined phase of the second signal.
28.  The electronic system of claim 27, wherein the predetermined phase of the first signal is substantially equal to the predetermined phase of the second signal.
30.   The electronic system of claim 28,  wherein the first conductive path comprises a plurality of unit cells each having a narrow
section and a unit length, and selection of the dimensions of the narrow section and of the unit length of the first conductive path tunes the effective relative permittivity of the first conductive path such that the first signal arrives at the second conductive point at the first time and at the predetermined phase of the first signal, and

wherein the second conductive path comprises a plurality of unit cells each having a narrow section and a unit length, and selection of the dimensions of the narrow section and of the unit length of the second conductive path tunes the effective relative permittivity of the second conductive path such that the second signal arrives at the fourth conductive point at the second time and at the predetermined phase of the second signal.
29.  The electronic system of claim 27, wherein the first slow wave structure comprises a plurality of unit cells each having a narrow section and a unit length, and selection of the dimensions of the narrow section and of the unit length of the first slow wave structure tunes the effective relative permittivity of the first slow wave structure such that the first signal arrives at the second conductive point at the first time and at the predetermined phase of the first signal, and
wherein the second slow wave structure comprises a plurality of unit cells each having a narrow section and a unit length, and selection of the dimensions of the narrow section and of the unit length of the second slow wave structure tunes the effective relative permittivity of the second slow wave structure such that the second signal arrives at the fourth conductive point at the second time and at the predetermined phase of the second signal.
31.  The electronic system of claim 26,
wherein the first conductive path comprises a plurality of unit cells each having a narrow section and a unit length, and selection of the dimensions of the narrow section and of the unit length of the first conductive path tunes the effective relative permittivity of the first conductive path such that the first signal arrives at the second conductive point at the first time and at the predetermined phase of the first signal, and

wherein the second conductive path comprises a plurality of unit cells each having a narrow section and a unit length, and selection of the dimensions of the narrow section and of the unit length of the second conductive path tunes the effective relative permittivity of the second conductive path such that the second signal arrives at the fourth conductive point at the second time and at the predetermined phase of the second signal.
30.  The electronic system of claim 25,
wherein the first slow wave structure comprises a plurality of unit cells each having a narrow section and a unit length, and selection of the dimensions of the narrow section and of the unit length of the first slow wave structure tunes the effective relative permittivity of the first slow wave structure such that the first signal arrives at the second conductive point at the first time and at the predetermined phase of the first signal, and

wherein the second slow wave structure comprises a plurality of unit cells each having a narrow section and a unit length, and selection of the dimensions of the narrow section and of the unit length of the second slow wave structure tunes the effective relative permittivity of the second slow wave structure such that the second signal arrives at the fourth conductive point at the second time and at the predetermined phase of the second signal.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845